THE THIRTEENTH COURT OF APPEALS

                                   13-20-00060-CV


                          Texas Mutual Insurance Company
                                         v.
                                   Lacey Ochoa


                                   On Appeal from the
                     24th District Court of Jackson County, Texas
                          Trial Court Cause No. 18-9-15753


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court. The Court orders the judgment of the trial court REVERSED

and REMANDED for further proceedings consistent with its opinion. Costs of the appeal

are adjudged against appellee.

      We further order this decision certified below for observance.

May 27, 2021